Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 06/06/2022 and the Request for Continuing Examination filed on 06/24/2022 have been entered. Claims 1-19 are now pending in the application. Claims 1, 2, 7, 14 and 15 have been amended and claim 20 has been canceled by the Applicant. Previous claims 2 and 20 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claim 2 and cancelation of claim 20. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application 62/795064 filed on 01/22/2019.

Drawings
The applicant’s drawings submitted on 12/11/2019 are acceptable for examination purposes.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (hereafter Howell, see Information Disclosure Statement of 05/07/2020) US 20170131575 A1 in view of Niwa JP 2000180798 A (where machine English language translation is referenced). 
In regard to independent claim 1, Howell teaches (see Figs. 1-13) Eyewear (eyewear, eyeglass frames e.g.  100, 1200-1240 with electrical components, and multi-part temples, e.g. 1400-1440, 1300-1400, see Abstract, paragraphs [12-18, 47-51, 53-60, 85-100, 106-112, 177-183]) comprising: 
a frame configured to support an optical element, wherein the frame has a first side and a second side (e.g. glasses 100 with frame lens holders 104 holding lens 102 having first and second side as depicted in e.g. Figs. 1, 3F-P, 12D-13C, paragraphs 53-60, 85-100, 106-112, 177-183]);
a first hinge connected to the first side of the frame (e.g. first side of frame 104 has temple 108/110 connected with a hinge 109 to the frame as depicted in e.g. Figs. 1, applicable to Figs. 3F-P, 12D-13C, e.g. paragraphs 53-60, 78, 85-100, 106-112, 170,177-183]);
a temple connected by the first hinge to the first side of the frame (e.g. as temple 108/110 connected by hinge 109 to first side of frame 104, as depicted in e.g. Figs. 1, applicable to Figs. 3F-P, 12D-13C, e.g. paragraphs 53-60, 78, 85-100, 106-112, 170,177-183]), 
the temple comprising a first portion connected to the frame by the first hinge and a second portion releasably connected to the first portion (e.g. as first portion/forward temple 108 connected by hinge 109 to the frame and second portion/rearward e.g. 110 releasably connected to 108 as part of multi-part temple with electrical components e.g. 112,  e.g. Figs. 1, applicable to Figs. 3F-P, 12D-13C, e.g. paragraphs [53-60, 75-80, 85-100, 106-112, 170, 177-183]), the temple having a concealed state and an exposed state (i.e. as multi-part temples have attachable parts e.g. 108/110 or forward and rearward parts, that can exposed and/or concealed as connecting and disconnecting components, as in Fig. 1, and detailed in Figs. 3F-P, 12D,13A-C, e.g. paragraphs [53-60, 85-100, 106-112, 154-157,177-183]), wherein the first hinge permits rotation about a first axis (i.e. as hinge 109 to the frame in e.g. Figs. 1, and applicable to Figs. 3F-P, 12D-13C, permits rotation about an fist axis of the hinge 109 in horizontal plane, as depicted in e.g. Figs. 1, Figs. 3F-P, 12D-13C); 
an electrical connector embedded within the first portion of the temple ( e.g. as embedded connectors in forward and rearward temple parts facilitate electrical connection between them and to other electrical components, e.g. battery charging, data transfer, paragraphs [16,68, 75-80, 82-83, 85-100, 104-106, 154,157, 177, 180-187], as detailed in Figs. 3F-P, 12D,13A-C) such that the electrical connector is concealed from an exterior of the eyewear in the concealed state of the temple when the second portion covers the electrical connector embedded within the first portion (i.e. as forward and rearward temple parts are connected, connectors are concealed as detailed in e.g. Figs. 1, 3F,12D,13A-C),  and is exposed from the exterior of the eyewear in the exposed state of the temple when the second portion does not cover the electrical connector embedded within the first portion (i.e. as forward and rearward temple parts are not connected, connectors are exposed as detailed in e.g. Figs. 3G-O,12C,D,13A-C, e.g. paragraphs [68, 75-80, 82-83, 85-100, 104-106, 154, 175-177, 180-187).  
But Howell is silent that the temple also comprises a second hinge and the second portion releasably connected to the first portion about the second hinge (e.g. as first portion/forward temple 108 connected by first hinge 109 to the frame, and second portion/rearward 110 releasably is connected to 108 as part of multi-part temple with electrical components e.g. 112, e.g. Figs. 1, and Figs. 3F-P, 12D-13C), and that the second hinge permits rotation about a second axis that is perpendicular to the first axis.  
However Niwa teaches in the same field of invention of folding spectacles see Figs. 1-14, Title, Abstract, paragraphs [01, 05-13]) and further teaches that the temple also comprises a second hinge (as each temple 10a,b with front and rear half members 11a,12a,  and 11b,12b that are releasably, pivotally connected via second hinge i.e. supporting, holding piece and screw 17,18, 19 (hereafter 17-19 with parts) as fulcrum, paragraphs [05-07, 9-11], Figs. 1-5), and that the second hinge permits rotation about a second axis that is perpendicular to the first axis (i.e. as second screw 17-19  allows rotation about the second axis in vertical plane that is perpendicular to the first axis that provides rotation in horizontal plane by e.g. hinge with 9, 15-16, see paragraphs [05-08, 10-13, see Figs.  1-5, providing extremely compact form of the eyeglasses that are less inflated and less likely to be deformed, and can be handled conveniently for portable use paragraphs [05-06, 12-13]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and apply second hinge (17-19) that pivotally attaches front and rear half members of each temple permitting vertical rotation that is perpendicular to horizontal pivoting of front half members (with hinge of 9, 15-16) according to teachings of Niwa to the forward and rearward temple parts of the multi-part temple of Howell in order to provide extremely compact form of the eyeglasses that are less inflated and less likely to be deformed, and can be handled conveniently for portable use paragraphs [05-06, 12-13]).
Regarding claim 2, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) that the second portion is movable with respect to the first portion between the concealed state and the exposed state (e.g. as forward and rearward parts, are movable with respect to their exposed and/or concealed states as connecting components, as in Fig. 1, and detailed in Figs. 3F-P, 12D,13A-C, e.g. paragraphs [53-60, 85-100, 106-112, 154-157,177-183], and with modification with Niwa including second hinge).  
Regarding claim 3, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13)  that the first portion of the temple includes an attachment point configured to connect the first portion of the temple to the second portion of the temple (i.e. as forward temple part has attachment point for connecting rearward temple part as connector(s) as detailed in e.g. Figs. 3F-P, 12D,13A-C, e.g. paragraphs [68, 75-80, 82-83, 85-100, 104-106, 154, 175-177, 180-187], and with modification per Niwa).  
Regarding claim 4, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) further comprising a mechanical connector extending from the second portion of the temple (e.g. as either extending male connector type is in rearward/tip temple part (or alternatively female connector type), as explained in paragraphs [49, 68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F-H,L-O, 12D, and with modification per Niwa), wherein the mechanical connector is configured to: 
connect the second portion to the first portion at the attachment point resulting in the electrical connector being concealed from the exterior of the eyewear in the concealed state (i.e. as connector in rearward temple part provides concealed electrical connection with the forward temple part as explained in paragraphs [49, 68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F, and 3G-H,L-O, 12D,13A-C); and disconnect the second portion from the first portion at the attachment point resulting in the electrical connector being exposed from the exterior of the eyewear in the exposed state (i.e. as connector in rearward temple part can be disconnected in exposed state with the forward temple part revealing the exposed electrical connector parts, as explained in paragraphs [49, 68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F, and 3G-H,L-O, 12D,13A-C, and with modification per Niwa).    
Regarding claim 5, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) that the mechanical connector is a joint-type connector (as extending male connector type is in rearward/tip temple part is joint type connector, see e.g. paragraphs [49, 68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs.  3G-H,L-O, 12D, and with modification per Niwa). 
Regarding claim 6, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) further comprising a mechanical connector positioned on the second portion of the temple (e.g. as either male or female or other  connector is in rearward/tip temple part, as explained in paragraphs [49, 68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F-H,L-O, 12D), wherein the mechanical connector is configured to: connect the second portion of the temple to the first portion of the temple at the attachment point resulting in the concealed state (i.e. as connector in rearward temple part provides concealed (electrical) connection with the forward temple part as explained in paragraphs [49, 68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F, and 3G-H,L-O, 12D,13A-C, and with modification per Niwa), and disconnect the second portion of the temple from the first portion of the temple at the attachment point resulting in the exposed state (i.e. as connector in rearward temple part can be disconnected in exposed state with the forward temple part revealing the exposed electrical connector parts, as explained in paragraphs [49, 68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F, and 3G-H,L-O, 12D,13A-C, and with modification per Niwa).   
Regarding claim 7, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) that the mechanical connector includes one of a snap feature, a release mechanism, or a magnet (e.g. as either male or female or other connector is in rearward/tip temple part, e.g.  paragraphs [68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F-H,L-O, 12D, and with modification per Niwa).  
Regarding claim 8, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) that the mechanical connector is not exposed from an exterior of the eyewear in the concealed state (e.g. as either male or female or other connector in rearward/tip temple part is not visible from outside in concealed connected state, e.g.  paragraphs [68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F-H,L-O, 12D).
Regarding claim 9, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) that the mechanical connector is exposed from an exterior of the eyewear in the exposed state (e.g. as either male or female or other connector in rearward/tip temple part is visible from outside in exposed not connected state, e.g.  paragraphs [68, 79, 85-87, 91-96, 98-99, 177], as detailed in e.g. Figs. 3F-H,L-O, 12D).
Regarding claim 10, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) that the electrical connector is accessible to a user in the exposed state and inaccessible to the user in the concealed state (i.e. as forward and rearward temple parts are not connected, connectors are exposed as detailed in e.g. Figs. 3G-O,12C,D,13A-C, e.g. paragraphs [68, 75-80, 82-83, 85-100, 104-106, 154, 175-177, 180-187], and with modification per Niwa).  
Regarding claim 11, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) further comprising: an electrical component positioned within the frame and coupled to the electrical connector (i.e. as electrical components in eyewear frame, extended endpiece. paragraphs [13-17, 48-51, 53-55, 76-78, 85-90]), wherein the electrical connector is configured to provide power to the electrical component (as electrical components in eyewear frame, extended endpiece connected to electrical connector in forward temple part and to battery/power supply, as detailed in e.g. paragraphs [13-17, 48-51, 53-55, 76-78, 85-90, 114-119, 160, 179, 183-187], e.g. see Figs. 4-6)
Regarding claim 12, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) that the electrical connector is configured to be connected to a power component in the exposed state (i.e. as electronic connector in exposed state connected to charge (re-chargeable) battery component, see e.g. paragraphs [76-78, 83, 85-90, 183-187], e.g. see Figs. 3F-O) . 
Regarding claim 13, Howell teaches (see Figs. 1-13)  that the electrical connector is a cable-type connector (i.e. as electrical connector for cable connecting, see e.g. paragraphs [75, 85, 157-8, 183-186], e.g. see Figs. 3F-P).  
Regarding claim 14, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) further comprising another temple and third hinge connecting the other temple to the second side of the frame (e.g. glasses 100 have two temples, i.e. other 108/110 connected also by another hinge 109 to second side of frame 104, as depicted in e.g. Figs. 1, applicable to Figs. 3F-P, 12D-13C, e.g. paragraphs 53-60, 78, 85-100, 106-112, 170,177-183]), wherein outer dimensions of the second temple are the same as outer dimensions of the first temple when the second portion of the temple is connected to the first portion of the temple (e.g. glasses 100 have two temples, i.e. other 108/110 connected also by another hinge 109 to second side of frame 104, with same exterior dimensions in connected state as depicted in e.g. Figs. 1, applicable to Figs. 3F-P, 12D-13C, e.g. paragraphs 53-60, 78, 85-100, 106-112, 170,177-183]).

In regard to independent claim 15, Howell teaches (see Figs. 1-13) a method for charging a battery in eyewear (as electrical components in eyewear frame, extended endpiece connected via electrical connector in e.g. forward temple part and to battery/power supply e.g. 112, as detailed in e.g. paragraphs [13-17, 48-51, 53-55, 76-78, 85-90, 114-119, 160, 179, 183-187], e.g. see Figs. 4-6, 1-3, 12D,13A-C), the eyewear having a frame (e.g. glasses 100 with frame lens holders 104 holding lens 102 having first and second side as depicted in e.g. Figs. 1, 3F-P, 12D-13C, paragraphs 53-60, 85-100, 106-112, 177-183]), a first hinge connected to the frame (e.g. frame 104 connecting temple 108/110 connected with a hinge 109 to the frame as depicted in e.g. Figs. 1, applicable to Figs. 3F-P, 12D-13C, e.g. paragraphs 53-60, 78, 85-100, 106-112, 170,177-183]), and a temple connected to the frame by the first hinge (e.g. as temple 108/110 connected by hinge 109 to frame 104, as depicted in e.g. Figs. 1, applicable to Figs. 3F-P, 12D-13C, e.g. paragraphs 53-60, 78, 85-100, 106-112, 170,177-183]), the temple comprising a first portion connected to the frame by the first hinge and a second portion releasably connected to the first portion (e.g. as first portion/forward temple 108 connected by hinge 109 to the frame and second portion/rearward e.g. 110 releasably connected to 108 as part of multi-part temple with electrical components e.g. 112,  e.g. Figs. 1, applicable to Figs. 3F-P, 12D-13C, e.g. paragraphs [53-60, 75-80, 85-100, 106-112, 170, 177-183]), wherein the first hinge permits rotation about a first axis (i.e. as hinge 109 to the frame in e.g. Figs. 1, and applicable to Figs. 3F-P, 12D-13C, permits rotation about an fist axis of the hinge 109 in e.g. horizontal plane, as depicted in e.g. Figs. 1, Figs. 3F-P, 12D-13C), the method comprising: 
moving the second portion of the temple of the eyewear with respect to the first portion of the temple in a first direction, the first portion of the temple connected to the frame of the eyewear by the first hinge (i.e. as multi-part temples have attachable parts e.g. 108/110 or forward and rearward parts, moving the rearward portion in direction to disconnect with the forward portion part, thus exposing the concealed electrical connector(s) by connecting and disconnecting components, as in Fig. 1, and detailed in Figs. 3F-P, 12D,13A-C, e.g. paragraphs [53-60, 85-100, 106-112, 154-157,177-183]), thereby exposing a previously concealed electrical connector within the temple (i.e. as forward and rearward temple parts are not connected, electrical connectors are exposed as detailed in e.g. Figs. 3G-O,12C,D,13A-C, e.g. paragraphs [68, 75-80, 82-83, 85-100, 104-106, 154, 175-177, 180-187); and 
connecting a power component to the electrical connector to transmit power through the electrical connector to the battery in the eyewear (i.e. as electronic connector connecting battery component with the electrical component in eyeglasses,  connecting to charge (re-chargeable) battery component via cable/cord, see e.g. paragraphs [50, 75-78, 82-85, 85-90, 183-187], e.g. see Figs. 3F-O) . 
But Howell is silent that the temple also comprises a second hinge and that the second portion releasably connected to the first portion about the second hinge (e.g. as first portion/forward temple 108 connected by first hinge 109 to the frame, and second portion/rearward 110 releasably is connected to 108 as part of multi-part temple with electrical components e.g. 112, e.g. Figs. 1, and Figs. 3F-P, 12D-13C), and that the second hinge permits rotation about a second axis that is perpendicular to the first axis.  
However Niwa teaches in the same field of invention of folding spectacles see Figs. 1-14, Title, Abstract, paragraphs [01, 05-13]) and further teaches that the temple also comprises a second hinge (as each temple 10a,b with front and rear half members 11a,12a,  and 11b,12b that are releasably, pivotally connected via second hinge i.e. supporting, holding piece and screw 17,18, 19 (hereafter 17-19 with parts) as fulcrum, paragraphs [05-07, 9-11], Figs. 1-5), and that the second hinge permits rotation about a second axis that is perpendicular to the first axis (i.e. as second screw 17-19  allows rotation about the second axis in vertical plane that is perpendicular to the first axis that provides rotation in horizontal plane by e.g. hinge with 9, 15-16, see paragraphs [05-08, 10-13, see Figs.  1-5, providing extremely compact form of the eyeglasses that are less inflated and less likely to be deformed, and can be handled conveniently for portable use paragraphs [05-06, 12-13]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and apply second hinge (17-19) that pivotally attaches front and rear half members of each temple permitting vertical rotation that is perpendicular to horizontal pivoting of front half members (with hinge of 9, 15-16) according to teachings of Niwa to the forward and rearward temple parts of the multi-part temple of Howell in order to provide extremely compact form of the eyeglasses that are less inflated and less likely to be deformed, and can be handled conveniently for portable use paragraphs [05-06, 12-13]).
Regarding claim 16, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) moving the second portion of the temple in the first direction disconnects the second portion of the temple from the first portion of the temple (i.e. as multi-part temples have forward and rearward connecting/disconnecting part, and moving the rearward portion to disconnect with the forward portion part, disconnecting rearward part from forward part of the multi-part temple, as detailed in Figs. 3F-P, 12D,13A-C, e.g. paragraphs [53-60, 85-100, 106-112, 154-157,177-183], and with modification with Niwa). 
Regarding claim 17, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) further comprising disconnecting the power component from the electrical connector on the first portion of the temple upon one of a partial or complete transmission of the power to the battery (i.e. as disconnecting the power cable/cord from electronic connector in exposed state for charging the (re-chargeable) battery component, see e.g. paragraphs [75-78, 83, 85-90, 183-187], e.g. see Figs. 3F-O) .
Regarding claim 18, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) further comprising: upon disconnection of the power component to the electrical connector, moving the second portion in a second direction with respect to the first portion to re-conceal the electrical connector within the temple (i.e. in charging re-charging battery, with moving rearward temple part for connecting/re-connecting with the forward temple part, (re)connecting with the forward portion part, , as detailed in Figs. 3F-P, 12D,13A-C, e.g. paragraphs [53-60, 75-78, 83, 85-90, 183-187]), wherein the second direction is opposite to the first direction (i.e. as due to connecting and disconnecting the connector, electrical connectors on rearward and forward temple parts as detailed in Figs. 3F-P, 12D,13A-C, e.g. paragraphs [53-60, 75-78, 83, 85-90, 183-187]).  
Regarding claim 19, the Howell-Niwa combination teaches the method and the invention as set forth above, and Howell teaches (see Figs. 1-13) moving the second portion of the temple in the second direction further comprises connecting the second portion of the temple with the first portion of the temple (as moving rearward temple part is for connecting/re-connecting with the forward temple part, (re)connecting with the forward portion part, as detailed in Figs. 3F-P, 12D,13A-C, e.g. paragraphs [53-60, 75-78, 83, 85-90, 183-187]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872